Citation Nr: 1105861	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for jungle rot of the feet, 
to include as due to undiagnosed illness.

2.  Entitlement to service connection for a chronic respiratory 
disorder, claimed as a chronic cold, to include as due to 
undiagnosed illness.  

3.  Entitlement to service connection for a chronic 
gastrointestinal disorder manifested by diarrhea, to include as 
due to undiagnosed illness.  

4.  Entitlement to an initial disability evaluation higher than 
50 percent for service-connected posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1990, 
with two months and five days of prior active service (dates are 
unspecified), and from October 1990 to May 1991.  His service 
included a tour of duty in the Southwest Asia theater of 
operations from November 28, 1990, to April 17, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a videoconference hearing before the Board 
in June 2007, on his VA Form 9.  In a November 2009 letter, he 
was advised that he was scheduled for a video hearing before the 
Board on December 10, 2009.  He did not appear for the scheduled 
hearing and did not request resheduling.  Therefore, the 
Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

For reasons explained below, review of the record reveals that 
this case must be remanded for further evidentiary development 
before the Board may proceed to evaluate the merits of the 
following claims.  


I.  Service connection for jungle rot, a respiratory disorder, 
and diarrhea

The Veteran contends that his chronic diarrhea and respiratory 
problems are delayed manifestations of an undiagnosed illness 
caused by his service in the Persian Gulf War or, in the 
alternative, began during his period of active military service.  
He also contends that his jungle rot of the feet is a 
manifestation of an undiagnosed illness and had its onset during 
his period of active service.   See VA Form 21-526, Part B, 
Section I, received in April 2005; see also VA Form 9 dated June 
2007 and January 2011 Written Brief Presentation.

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record, as 
part of the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Based on 
review of the evidentiary record, the Board notes that VA must 
consider whether service connection for the Veteran's claimed 
disabilities is warranted under 38 C.F.R. § 3.317, as well as on 
a direct basis.

For Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, signs or 
symptoms involving the skin; signs or symptoms involving the 
respiratory system (upper or lower); or gastrointestinal signs or 
symptoms.  The chronic disability must have become manifest 
either during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b).

For purposes of 38 C.F.R. § 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster of 
signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness; or (C) any diagnosed illness that 
the Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service connection.  
38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under 38 C.F.R. § 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

The Board notes that the Veteran is shown to have qualifying 
service as a Persian Gulf War Veteran and, as noted above, has 
alleged current chronic diarrhea,  chronic respiratory problems, 
and chronic skin problems involving the feet.  Although he is not 
medically trained, he is competent to report the observable 
manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  

The Veteran was afforded with a Gulf War Physical in January 
2005, but the examination was performed months before he filed 
his claims.  Likely because the examination was not performed in 
connection with the current claims, the examiner did not provide 
an opinion as to whether the Veteran has a qualifying chronic 
disability manifested by gastrointestinal problems (i.e., chronic 
diarrhea), respiratory problems, or skin problems, or whether any 
of the Veteran's claimed disorders are otherwise related to a 
non-qualifying diagnosed illness and, if so, whether any 
diagnosed disorder is at least as likely as not directly related 
to service.  
 
In light of the foregoing and the fact that the Veteran has not 
been provided with a medical examination in connection with these 
claims, the Board finds that a remand for a medical examination 
and medical nexus opinion based on review of the claims folder is 
warranted.

II.  Higher initial rating for PTSD

The Veteran was afforded PTSD examinations in March 2006 and 
March 2008 in connection with this claim.  However, review of the 
treatment records reveals that the Veteran reported he had been 
struggling with increased depression since he was laid off from 
his job two weeks before.  See VA mental health note dated 
February 13, 2009.  He later told a VA medical provider in March 
2009 that his PTSD had worsened since he had been unable to find 
a job.  See VA internal medicine note dated March 13, 2009.  
There is only one subsequent mental health note of record, which 
is dated in March 2009, and it does not provide sufficient 
information to ascertain the current severity of the Veteran's 
service-connected psychiatric disability.  

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior examinations 
and treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for 
Veterans Claims has held that an appeal from the initial 
assignment of a disability rating, such as this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Thus, in light of the foregoing, the Board finds that a remand 
for a more contemporaneous medical examination to assess the 
current PTSD is warranted in this case.  38 U.S.C.A. § 5103A 
(West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, the 
Veteran's VA treatment records pertaining to treatment for his 
psychiatric disability from March 2009 to the present should be 
obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records 
pertaining to any treatment the Veteran received 
for any respiratory disorders, gastrointestinal 
disorder manifested by chronic diarrhea, and skin 
disorders involving the feet as well as PTSD from 
March 2009 to the present, and associate them 
with the claims file.  The search should include 
any archived or retired records.  If no records 
are available, please make specific note of that 
fact in the claims file and include a memorandum 
of unavailability, which documents all efforts at 
obtaining the evidence, in the record.  As 
outlined in 38 C.F.R. § 3.159(e), all procedures 
regarding notification of the inability to obtain 
records should be followed, if appropriate. 

2.  After the action outlined in item 1, above, 
has been accomplished to the extent possible, 
schedule the Veteran for an appropriate 
examination for his claimed (1) chronic diarrhea, 
(2) respiratory problems, and (3) jungle rot of 
the feet.  The claims file, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction with the 
examination.  The examiner should elicit from the 
Veteran and record a full clinical history 
referable to the claimed symptoms.  All indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished and all 
findings reported in detail.  

a.  The examiner should clearly identify any 
and all symptoms claimed by the Veteran to be 
present, and provide an opinion as to whether 
it is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that any 
and/or all of the Veteran's symptoms, 
particularly as they relate to his claimed 
chronic diarrhea, respiratory problems, and 
jungle rot of the feet, are manifestations of 
a known clinical diagnosis (or diagnoses) 
(and, if so, clearly identify that 
disability); or whether they are 
manifestations of a qualifying chronic 
disability such as an undiagnosed illness or a 
medically unexplained chronic multisymptom 
illness defined by a cluster of signs or 
symptoms (e.g., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome).    

b.  If the examiner finds that the Veteran's 
symptomatology is not attributable to a 
qualifying chronic disability or medically 
unexplained chronic multisymptom illness, the 
examiner should state whether it is at least 
as likely as not (i.e., to at least a 50/50 
degree of probability) that any identified 
current (1) disability manifested by chronic 
diarrhea, (2) chronic respiratory disorder, or 
(3) skin disorder of the feet originated in 
service, or is otherwise causally related to 
active military service, to include any event, 
incident, or symptomatology shown therein; or 
whether any such a relationship to service is 
unlikely (i.e., a probability of less than 50 
percent).  

c.  The examiner should discuss evidence 
contained in the claims folder, to include the 
Veteran's service treatment records and post-
service lay and medical evidence as well as 
any medical principles in support of his or 
her conclusions.  In regard to the lay 
evidence of record, the examiner should note 
the multiple statements and testimony the 
Veteran submitted on his own behalf, regarding 
in-service and post-service symptoms and 
experiences, and the examiner should consider 
the credibility of those statements in light 
of confirming or contradicting evidence of 
record, including objective findings.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

e.  Note:  It is important that, if any 
opinion and supporting rationale cannot be 
provided without invoking processes relating 
to guesses or judgment based upon speculation, 
the reviewer/examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

3.  After the action outlined in item 1, above, 
has been accomplished to the extent possible, 
schedule the Veteran for an appropriate medical 
examination to determine the current level of 
severity of his psychiatric disability.  The 
claims file, to include a copy of this Remand, 
must be made available to and reviewed by the 
examiner prior to the requested examination.  The 
examiner should indicate in the report that the 
claims file was reviewed.  All necessary tests 
should be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.

a.  Based on review of the claims folder and 
examination of the Veteran, the examiner 
should identify what symptoms the Veteran has 
manifested since the March 2008 VA PTSD 
examination that are attributable to his 
service-connected psychiatric disability.  All 
signs and symptoms necessary for rating the 
Veteran's psychiatric disability should be 
reported in detail. 

b.  The examiner should conduct a detailed 
mental status examination and address his or 
her findings in the context of the Veteran's 
work history.  The examiner should assign a 
Global Assessment of Functioning (GAF) score 
for the Veteran's PTSD consistent with the 
American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis of 
the Veteran's service-connected PTSD alone, 
the examiner should so state.

c.  The examiner should also specifically 
provide an opinion regarding the effect that 
the Veteran's psychiatric disability has on 
his occupational and social functioning.  

d.  The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-connected 
PTSD and any non-service-connected psychiatric 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the disorders, 
the examiner should so state.

4.  After any additional notification and/or 
development deemed necessary is undertaken, the 
claims should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

